DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopes et al. (US 20180264298).
 	Regarding claim 12, Lopes et al. discloses a line penetration 10, comprising: a housing 12 comprising a passage 14; a first seal 34 adjacent to a first opening 56 of the passage; and a retainer 32 within the housing at a location between the first opening of the passage and a second opening 58 of the passage, wherein the first seal includes elongated extensions 38 that at least partially enclose the first opening of the passage, the elongated extensions moving to allow a line to pass through the first opening and the passage in an installed state, and wherein the retainer configured to apply a force against the line in the installed state.
 	Regarding claim 13, Lopes et al. discloses wherein the elongated extensions 38 are made of a flexible material. 	Regarding claim 14, Lopes et al. discloses wherein the elongated extensions 38 are oriented in a direction crossing an axial direction of the passage 14. 	Regarding claim 15, Lopes et al. discloses wherein the elongated extensions 38 are oriented in a direction transvers to the axial direction of the passage 14. 	Regarding claim 16, Lopes et al. discloses wherein at least a portion of the elongated extensions 38 are attached to an upper side 42 of the housing 12. 	Regarding claim 17 Lopes et al. discloses wherein the elongated extensions 38 are separated by slits. 	Regarding claim 18, Lopes et al. discloses herein the elongated extensions 38 have substantially a same length. 	Regarding claim 19, Lopes et al. discloses wherein: the retainer 32 includes an opening through which the line passes in the installed state. 	Regarding claim 20, Lopes et al. discloses wherein the force of the retainer 32 provides a resistance against movement of the line in an axial direction of the passage in the installed state. 	Regarding claim 21, Lopes et al. discloses wherein the retainer 32 is made of a fire-resistant material 24, 26. 	Regarding claim 22, Lopes et al. discloses wherein the retainer 32 includes at least one portion 44 that is attached to the housing 12. 	Regarding claim 23, Lopes et al. discloses a second seal 34 adjacent to the second opening 58 of the passage 14. 	Regarding claim 24, Lopes et al. discloses wherein the second seal 34 includes elongated extensions 38 that at least partially enclose the second opening 58 of the passage 14, the elongated extensions of the second seal moving to allow the line to pass from the passage and through the second opening. 	Regarding claim 25, Lopes et al. discloses wherein an arrangement of the elongated extensions 38 of the first seal 34 is substantially equal to an arrangement of the elongated extensions 38 of the second seal 34. 	Regarding claim 26, Lopes et al. discloses wherein the elongated extensions 38 of the second seal 34 have substantially a same length. 	Regarding claim 27, Lopes et al. discloses a line penetration 10 comprising: a first seal 34 comprising elongated lamellas 38 adjacent to one another, a second seal 34 comprising an elastic material 34 opposite the first seal and a passage region 14 in which at least some protruding ends of the lamellas of the first seal bear on a contact face of the elastic material of the second seal. 	Regarding claim 29, Lopes et al. discloses a rectangular penetration housing 12 comprising an interior which comprises the passage region 14, wherein the elongated lamellas 38 are fastened to a first inner wall 42 of the rectangular penetration housing and extend into an interior of the rectangular penetration housing, to the passage region, and wherein the second seal 34 is fastened to a second inner wall 44 of the rectangular penetration housing opposite the first inner wall of the rectangular penetration housing. 	Regarding claim 30, Lopes et al. discloses wherein both the elongated lamellas 38 of the first seal and the elastic material of the second seal 34 are configured to deform around a line which penetrates the passage region in the installed state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes et al.
 	Regarding claim 28, Lopes et al. discloses the invention as claimed above but fails to explicitly disclose wherein the first seal and/or the second seal comprises an intumescent material.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claim 31, Lopes et al. discloses the invention as claimed above but fails to explicitly disclose wherein the elastic material comprises a foam.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675